DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Applicant's “Amendment” filed on 6/29/2022 has been considered.  
Rejection to Claims 1-28 under 35 USC 101 have not been overcome.  
Rejection to Claims under 35 USC 112(b) have not been overcome.  
Claims 1, 6, 11, 16, 20 and 25 are amended.
Claims 1-28 are currently pending and have been examined.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 11 and 20 recite the limitation "the search criteria".  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-10, 12-19 and 21-28 inherit the deficiencies of claims 1, 11 and 20.


	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A system, comprising a server and a communication device including a user interface, wherein the server further comprises a processor in communication with a memory and at least one database, and wherein the server is configured to:
compile information regarding one or more facilities, and register at least one client by receiving registration information for the at least one client;
store the information for the one or more facilities and the at least one client to the at least one database;
receive a search request for finding a facility from the at least one client, wherein the search criteria used for the search request is entered using interactive user interface or is selected from a drop-down list provided on the user interface, and wherein the search criteria includes any of: availability, ratings, reviews or a combination thereof of the facility by clients belonging to a network of the at least one client;
match the search request received from the at least one client with at least one of the one or more facilities that is registered based on at least one criterion included in the search request; and
provide results of the matching to the at least one client via the user interface. 

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitations as emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction. That is, other than reciting that the steps are performed by a server and a communication device including a user interface, nothing in the claim element precludes the step from practically being performed by people.   For example, “compile, store, receive, match and provide” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system, comprising a server and a communication device including a user interface, wherein the server further comprises a processor in communication with a memory and at least one database, and wherein the server is configured to:
compile information regarding one or more facilities, and register at least one client by receiving registration information for the at least one client;
store the information for the one or more facilities and the at least one client to the at least one database;
receive a search request for finding a facility from the at least one client, wherein the search criteria used for the search request is entered using interactive user interface or is selected from a drop-down list provided on the user interface, and wherein the search criteria includes any of: availability, ratings, reviews or a combination thereof of the facility by clients belonging to a network of the at least one client;
match the search request received from the at least one client with at least one of the one or more facilities that is registered based on at least one criterion included in the search request; and
provide results of the matching to the at least one client via the user interface. 

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional element of  a server, a communication device, a user interface, a processor, a memory, and at least one database, is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of storing, receiving and transmitting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements to no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as computers or computing networks).  For example, stating that the criteria is entered using an interactive user interface or selected from a drop-down list on the user interface, or that search results are provided via the user interface, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receive a search request, provide search results) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. compile information, register at least one client, store the information to the at least one database) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 1 is a system reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  Examiner notes that Claim 1 additionally recites the network consists of application programming interfaces (APIs) connecting multiple merchants via a single virtual shopping cart.  Connecting multiple merchants is an additional function that describes the abstract idea of advertising, marketing or sales activities or behaviors and is a certain method of organizing human activity.  The use of a single virtual shopping cart and APIs is recited at a high level of generality, and only generally links the abstract idea to a technological environment (computer networks).
Claim 11 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 20 is a non-transitory computer-readable medium reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  

Claims 2-10, 12-19 and 21-28 are dependencies of claims 1, 11 and 20. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the communication device comprises any of a smartphone, tablet, PC, or other processor-driven computing device. (further limiting the device only generally links the abstract idea to a particular technological environment)

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2013/0059598 A1 to Miyagi in view of U.S. Patent No. 9,089,819 B1 to Korula.


Regarding Claim 1, Miyagi discloses a system for locating facilities available for public use, the system comprising a server and a communication device including a user interface (Fig. 122), wherein the server further comprises a processor in communication with a memory and at least one database ([0060]), and wherein the server is configured to: 
compile information regarding one or more facilities, and register at least one client by receiving registration information for the at least one client; ([0060] systems may use smart phone web-based applications, administrative reporting and tracking applications software, multiple databases, and/or servers. [0101] Quick Request administrative web application and database [0159], 'At step 2606, the user comes to a Sign-up Page (not shown) at which a restroom owner may register with a user name and password. Once registered, he is redirected at step 2608 to an Authentication/Login page (not shown). At this page, a user may login to the system using his unique username and password. Once authenticated, a user will arrive at step 2610 at the Web App Home page. From this Web App Home page, restroom owners can register new restrooms (using QR codes provided by their distributor or service company), or claim a restroom that is already listed in the system)
store the information for the one or more facilities and the at least one client to the at least one database; ([0159] From this Web App Home page, restroom owners can register new restrooms (using QR codes provided by their distributor or service company), or claim a restroom that is already listed in the system)
receive a search request for finding a facility from the at least one client, wherein the search criteria used for the search request is entered using interactive user interface or is selected from a drop-down list provided on the user interface, and wherein the search criteria includes any of: availability, ratings, reviews or a combination thereof of the facility by clients belonging to a network of the at least one client; ([0144] FIG. 122 shows the home screen 2200 that appears on the mobile phone screen (interactive user interface) and offers users the following options: Scan a QR code at 2220, Search Nearby (search criteria) at 2230 or Search by Name at 2240 [0151] A user may also sort listings by rating, or filter based on the attributes shown above. (search criteria includes rating by clients))
match the search request received from the at least one client with at least one of the one or more facilities that is registered based on at least one criterion included in the search request; and ([0151] the user may tap the Search Nearby button 2230, and the smartphone application will engage the GPS to locate restrooms nearby and display them in a list 2500 in a List Screen at FIG. 128 or on a map 2550 in a Map Screen shown at FIG. 129. A user may also sort listings by rating, or filter based on the attributes shown above. A user may also look for desired amenities or a map, as shown at steps 2136 and 2138.)
provide results of the matching to the at least one client via the user interface. ([0151] the smartphone application will engage the GPS to locate restrooms nearby and display them in a list 2500 in a List Screen at FIG. 128 or on a map 2550 in a Map Screen shown at FIG. 129.)

Miyagi does not explicitly disclose clients belonging to a network of the at least one client.  
Korula, on the other hand, teaches clients belonging to a network of the at least one client ([col 11 ln 6-15] the search server 140 receives a query from a first user for webpages about yogurt shops in Mountain View. The search server 140 sends a query to the social network servers 101 for social content that relate to yogurt shops in Mountain View (e.g. posts, photos, videos, check-ins, ratings, etc.) from other users associated with the first user (e.g. other users that the first user follows or is friends with) who consented to the use of such data. For example, the first user might be more interested in visiting a yogurt shop that one of his connections visited and gave a high rating.). 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by Miyagi, the features, as taught by Korula, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Miyagi, to include the teachings of Korula, in order to provide an enhanced user experience (Korula, [Col 1 ln 21-22]).


Regarding Claim 2, Miyagi in view of Korula teaches the system of claim 1. 
Miyagi discloses the facility comprises any of: a washroom, a restroom, a toilet, a mother's room, and a professionally maintained place for public usage or a combination thereof.  ([0063] The present system enables patrons, customers or guests of an establishment, building, facility, school, airport, hotel, public restroom, theater, arena, event center, convention center, etc. to be able to report a problem, make a request for a product or service, make a request for information or request to see a video, as well as provide feedback in the form of surveys, polls and questionnaires. [0054] FIG. 131 is a restroom list computer screen according to the embodiment shown in FIG. 130;)
Regarding Claim 3, Miyagi in view of Korula teaches the system of claim 1. 
Miyagi discloses the information regarding one or more facilities comprises any one or more of: location of the facility, hours of operation of the facility, services offered by the facility, contact information for the facility, type of business offering the facility, date of name change of the facility, date of change of ownership of the facility, cleaning schedule of the facility, current cleaning status of the facility, status of the facility as claimed facility or unclaimed facility, certified facility, verified facility, maintenance information of the facility, type of facility such as free of charge, complementary or pay per use facility, other information about the facility including existence of any one or more of: electric lights, wash basin, toilet papers, paper napkins/dryer, soap/sanitizer, water supply, trash bins, reviews of the facility, date of review of the facility, rating of the facility and rating of the facility by the clients belonging to a network..  (Fig. 122 shows the search options; Fig. 128 & 129 show matches of the search based upon the restrooms that are registered with the app, where the results are displayed on the app GUI, such as restroom location and rating; [0151], 'Referring to the flow chart 2100 shown in FIG. 121, at step 2130, a user can also use the current mobile phone application to locate restrooms in a selected area. This can be done at step 2132 by entering a zip code, city or state, or it can be done at step 2134 by entering a specific place or business. As shown in the Home Screen at FIG. 122, the user may tap the Search Nearby button 2230, and the smartphone application will engage the GPS to locate restrooms nearby and display them in a list 2500 in a List Screen at FIG. 128 or on a map 2550 in a Map Screen shown at FIG. 129. A user may also sort listings by rating, or filter based on the attributes shown above. A user may also look for desired amenities or a map, as shown at steps 2136 and 2138.'; [0152], 'Referring to the Home Screen 2200 shown in FIG. 122, a user may search for a particular restroom based upon a search word or phrase entered into the search screen (not shown). Referring to the flow chart 2100 in FIG. 121, at step 2140, a user may save favorite restrooms into a list of Favorites, returning to the list whenever they like to revisit recent reviews or navigate to the Favorite restroom.';)
Regarding Claim 4, Miyagi in view of Korula teaches the system of claim 3. 
Miyagi discloses the server is further configured to enable an entity responsible for providing a facility to provide any one or more of: availability information for the facility, claim the facility, cleaning schedule of the facility, current cleaning status of the facility.  ([0159] From this Web App Home page, restroom owners can register new restrooms (using QR codes provided by their distributor or service company), or claim a restroom that is already listed in the system)

Regarding Claim 5, Miyagi in view of Korula teaches the system of claim 1. 
Miyagi discloses the registration information for registering at least one client comprises any one or more of: contact information of the client, mode of payment, payment account information, location of the client, relationship of the client requesting registration with the other registered clients.  ([0062] In one embodiment, when a user scans a QR code for the first time it asks him to enter his first name, last name, email address, and a password.)

Regarding Claim 6, Miyagi in view of Korula teaches the system of claim 5. 
Miyagi discloses the server is further configured to:
receive any one or more of: payments from the at least one client and feedback from the at least one client; ([0121] further interaction which could include ordering products and finalizing payment by entering credit card, banking information or other payment methods. This can be used to provide marketing information, mobile ecommerce, web enabled custom customer requests that are outside of the Quick Request system, but that are found by going through Quick Request. [0122] setting up feedback issues for the mobile sub menu items shown at 140. The administrator selects the Feedback tab (see FIG. 61) and is presented with a table to enter data and select options for setting up each feedback issue.)
process any one or more of: payments from the at least one client, wherein the payments include any one or more of: charge for the usage of the facility, tips or gratuity to the entity responsible for providing the facility and tips or gratuity to the maintenance staff responsible for maintaining the facility and feedback from the at least one client; and ([0122] The first column is 605 select active state is used to determine if the feedback is active and will display on the mobile phone sub menu screen at 140 or inactive as in not check and it will not show. The second column select internal state at 610, if checked, will make the issue only appear on the mobile phone screens of employees. [0121] The last column displays the toggle type selected and is filled in when the user hits save. Once saved the toggle type cannot be changed. All other data concerning the issue can be modified at any time. The toggle type is not changed because it feeds reports and dashboard graphs that feed off of the toggle type)
send any one or more of: payments from the at least one client and feedback from the at least one client to any one or more of: an entity responsible for providing the facility and maintenance staff responsible for maintaining the facility.  ([0142] provides information to the website regarding the status of the restroom, including cleanliness and availability of paper goods and the need for service or maintenance of the restroom. The information is processed by the website, and a maintenance person is notified of the status and the need for service. A maintenance person also scan the QR code to check in when he services the restroom, and enters data about the service he has provided. Supervisory personnel are notified by the website so that they remotely monitor the status and servicing of the restroom..)

Regarding Claim 7, Miyagi in view of Korula teaches the system of claim 1. 
Miyagi discloses the criterion included in the search request for finding a facility comprises any one or more of: location of the facility, location of the client, hours of operation or a combination thereof.  ([0151] the smartphone application will engage the GPS to locate restrooms nearby (location of the facility, location of the client) and display them in a list 2500 in a List Screen at FIG. 128 or on a map 2550 in a Map Screen shown at FIG. 129 … A user may also sort listings by rating, or filter based on the attributes shown above. A user may also look for desired amenities or a map, as shown at steps 2136 and 2138.)

Regarding Claim 8, Miyagi in view of Korula teaches the system of claim 1. 
Miyagi discloses the search results comprise any one or more of: location of the facility, location of the client, distance between the facility and the client, available services at the facility, contact information for the facility, type of business offering the facility, cleaning schedule of the facility, current cleaning status of the facility, status of the facility as claimed facility or unclaimed facility, certified facility, verified facility, maintenance information of the facility and type of facility such as free of charge, complementary or pay per use facility, reviews of the facility, date of review of the facility, rating of the facility, certified rating of the facility, rating of the facility by the clients belonging to a network based on the relationship of the client requesting search with the other registered clients.  ([0151] the smartphone application will engage the GPS to locate restrooms nearby (location of the facility, location of the client) and display them in a list 2500 in a List Screen at FIG. 128 or on a map 2550 in a Map Screen shown at FIG. 129.)

Regarding Claim 9, Miyagi in view of Korula teaches the system of claim 8. 
Miyagi discloses the rating of the facility includes any one or more of: rating in absolute number, overall rating, current year's rating, previous years' rating, current month's rating, previous months' rating, current week's rating, today's rating, rating for a specific year, rating for a specific month, rating for a specific week and rating for a specific day..  ([0125] The next toggle type is called a Rating shown at 660 and displays on the mobile submenu at 140 a five star rating where the mobile end user can select any star from left to right leaving the stars to the left of the one selected as not colored and thus, if they selected the 3.sup.rd star the first three stars would be highlighted and the rating would be three stars. [0145] a user can then click a "Submit" button 2326, which will submit the rating (to be aggregated along with all other ratings for this location).)

Regarding Claim 10, Miyagi in view of Korula teaches the system of claim 1. 
Miyagi discloses the communication device comprises any of a smartphone, tablet, PC, or other processor-driven computing device.  ([0059] Another type of embodiment of the present invention involves the use of a mobile phone-based application program, in which the system operation is very similar to the web-based program, except that in the mobile phone-based program embodiment, the program is downloaded in a format to fit the mobile phone being used, such as iOS or Android formats.)

Claim 11 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 12 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 13 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 14 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 15 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 16 recites a method comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 17 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 18 recites a method comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 19 recites a method comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.
Claim 20 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 21 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 22 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 23 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.
Claim 24 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.
Claim 25 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.
Claim 26 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 27 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 28 recites a non-transitory computer-readable medium comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.

Response to Arguments
Applicant’s arguments filed with respect to the rejection of claims under 35 USC 112(b) have been fully considered but they are not persuasive.  
The previous rejections to claims 6, 16 and 25 are overcome by amendment to the claims.  However, new rejections have been applied.  Examiner directs Applicant’s attention to the office action, above.

Applicant’s arguments filed with respect to the rejection of claims under 35 USC 101 have been fully considered but they are not persuasive.  
Applicant argues that the claims are directed to an improvement in a computer-related technology (allowing client to enter criteria or filters used for locating facilities available for public use via interactive user interface or to select them from a drop-down list provided on the user interface.)
However, the use of an interface to allow clients to provide search criteria only generally links the use of the abstract idea of a commercial interaction to a particular technological environment (computers, interfaces).  There is no evidence that the interface itself provides an improvement to computers or technology.
Applicant further argues that the combination of elements are sufficient to ensure the claims amount to significantly more than the abstract idea itself, specifically the invention allows a user to locate facilities available for public use by entering the search criteria used for the search request using interactive user interface or to select from a drop down list provided on the user interface and allows the user to create their own network of people, for example, family, friends and choose to view results e.g. availability, ratings, reviews etc. from the network of their choice. 
Examiner disagrees.  While the claims allow for entry of search criteria in the interface including availability, ratings reviews of the facility by clients in the client’s network, the claim language does not reflect “creating a network of people” or “choosing to view results from a network of their choice.”  The claims do not provide detail regarding how networks are created or how results are viewed, only the receiving of specific search criteria and providing marching results.
Applicant further argues that the invention allows transformation of collected data into reliable and meaningful results using computer technology which humans are incapable of performing, [which] is possible only because the computer is provided with interactive user interface and instructions and rules to perform the function to transform the collected data into reliable and meaningful results.”
Examiner disagrees. Receiving a request containing search criteria, matching the request with registered facilities and providing search results can be performed without the use of computer technology.  While computers make it easier to perform these tasks efficiently, the acts of retrieving stored information based on criteria is not technologically rooted.  Therefore more efficient results retrieval does not integrate the abstract idea into a practical application.
Applicant further argues that an inventive concept may be found in the non-conventional and non-generic arrangement of the additional elements, i.e., providing a user interface and allowing users to create their own network of people and choose to view results from the network of their choice for locating facilities available for public use.
However, as discussed above, allowing a user to enter search criteria into a user interface only generically links the abstract idea to a particular technological environment.  Further, the claims do not reflect the acts of creating networks of people, only receiving information including availability, ratings and/or reviews by clients belonging to a network of the client.  Nor do the claims reflect choosing to view certain results, only the receipt of criteria information from the user.  Receiving information is generic computer activity and only generally ties the abstract idea to the realm of computing.

Applicant’s arguments with respect to rejection of the claim under 35 USC 103 have been considered but are moot in view of new grounds of rejection. 
Applicant argues that the features of the present invention as now recited in the claims are not taught or suggested by Miyagi.
However, the amended claims rely on the combination of Miyagi and newly cited Korula to teach the amended limitations.  Examiner directs Applicant’s attention to the office action, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625